Title: To Thomas Jefferson from William Short, 7 July 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris July the 7th. 1790

I have just recieved your letter of the 27th of May, which has been sent here from L’Orient by Mr. de Crevecoeur. [My last letters will have informed you of the present situation of the business relative to the American captives at Algiers. You will have seen there that nothing has been done, or possible to be done, for their redemption. This I know will not surprize you when you recollect the circumstances attending it. Still I shall leave nothing untried and will write you regularly as you desire respecting it.]—Some days ago a person who has resided many years at Algiers, called on me in company with M. Volney whom you know, to speak of a means of procuring peace with that Regency on advantageous  terms. It was for Congress to equip some frigates themselves, or to authorize a company to do it, and to cruise in the Mediterranean, particularly on the coast of Egypt against the Turkish merchant vessels. He said it was unquestionable that the Porte could force Algiers to conclude a treaty with any power whatever, that finding their commerce harassed, the Turks would gladly exchange their interposition at Algiers for its security, and that thus the United States who would be sure of failing so long as they should address the Algerines by embassies or entreaties, would be as sure of succeeding whenever they should speak to the fears and interest of the Turks.—This is the leading idea of his plan, which he seems to have considered under all its circumstances. He went into several details respecting it, which he is to communicate to me in writing. He has reasons for not chusing to be named; but wishes his ideas to be communicated to Congress. His calculation is that three frigates manned by two hundred men each would suffice. He does not propose their cruising off Algiers because a greater number would then be necessary, because a much longer time would be requisite for making an impression on the Algerines by this means, and consequently the success much less certain. He proposes cruising against the Turkish merchantmen because the prizes would much more than indemnify for the expences of equipment, and because it is much the most expeditious and certain mode of effecting the business at Algiers.—His favorite idea is that the affair should be mercantile, viz. that all the expences should be furnished by individuals on the condition of their having all the profits, and he desires to be interested in the enterprize by placing a part of his fortune in it. He wishes that Congress should give the letters of marque for reasons that are obvious.—There are several objections which occur at first view, to this plan: still as it may lead to something towards the business with Algiers I thought it my duty to communicate it. This person’s long residence at Constantinople and at Algiers gives him an opportunity of being fully acquainted with the relations which subsist between those two countries. He says there are several instances where the Regency has not complied with the requisitions of the Porte; but that they are cases where the Porte makes requisitions for form sake, and where a private agreement takes place for exempting the Regency from obedience. He affirms that the Regency never disobeys the decided will of the Porte. It is from thence he concludes that the United States should make use of the Porte in order to effect their peace. The Turkish  interest being more exposed to the attacks of the United States than that of Algiers, is an additional motive, as it is interest alone which will weigh with them.
It has been said in the national assembly lately that the last peace with Algiers cost France 1,400,00.₶ instead of 800,000.₶ as I mentioned in a former letter. I have been since assured that the additional 600,000.₶ were occasioned by the after charges and unexpected exactions of the Regency. You will remember they did the same with respect to Spain. It is apprehended that some unauthorized violence lately offered by the inhabitants of the French coast of the Mediterranean to a number of Algerines, will force France to renew the humiliation and expences of another treaty.
You express a wish that I should be able to obtain the free introduction of our salted provisions into France.—My letters will have shewn that I have not lost sight of this important subject, and in my No. 33. I inclosed you a letter which Mr. Lambert the comptroller general had written me relative to it. Mr. Necker has since told me he would give orders for a contract for a small supply merely as an experiment. He wished me to recommend some American merchant for this purpose. I knew of none except Parker who is in London, and I have written to him on the subject, but do not know whether he will give himself the trouble for a small contract. Mr. Necker doubts much whether the people of Paris will be brought to make use of salted provisions at any price however moderate, for some time to come. The only duties to which salted provisions from America are subjected as you will have seen by Mr. Lambert’s letter, are those which are paid on French provisions passing from one part of France to another. I have no doubt that even those duties will be taken off as soon as the new regulations of commerce take place. At present however the ministry cannot take it on themselves, and in fact do nothing of the kind. It shall however be fully attended to; and the exception as to tonnage not forgotten, as soon as I shall know that it has passed.
I communicated to Mr. Necker the Resolve which you inclosed me in a former letter. He received with pleasure that proof of the attention of Congress to their foreign engagements. He is very anxious to know their decision relative to the loan lately made at Amsterdam.—I still think as formerly that a person properly authorized by Congress might make that loan the basis of others so as to effect on advantageous and sure terms such as they will judge proper probably to have made for the discharge of their debts due  this country, and which it is so essential to attend to without delay, from a variety of considerations.
The subject of the Duke of Orleans’s return was brought before the assembly yesterday by a letter which he wrote to his Chancellor to be communicated to them. He said that he was preparing to leave London when the Ambassador of France called on him with an aide de camp of M. de la fayette, who told him that the general conjured him not to return to Paris. He wished the national assembly to be consulted and added that if they declared qu’il n’y avoit point lieu à deliberer, he should consider it as permission to return.—M. de la fayette in answer to this letter observed to the assembly that he had informed the Duke of Orleans that the reasons for his absenting himself still continued. He took that opportunity however of assuring the assembly that the more the 14th. approaches the less grounds he saw for the alarms which were circulated as to the event of that day.—The assembly proceeded to the order of the day without taking the letter into consideration, but at the same time avoiding the expression qu’il n’y avoit pas lieu à deliberer. It is therefore still uncertain whether the Duke will return. The King has written to him also to engage him to defer it for the present. In the mean time he has published what he calls an ‘exposé de sa conduite dans la revolution de france.’ This was probably intended as his precursor. It is a narrative of facts known to every body, and neither proves or disproves any thing.
The deputies are arriving from all parts of France for the 14th. Besides those who are deputed a great number of others come as spectators. It began to be feared that the works of the Champ de Mars would not be finished in time. Some volunteers went to assist the workmen employed. This spread like a flame through Paris and people of both sexes and all ranks and descriptions flock there to work. This carries others as spectators so that the Champ de Mars would not be finished in time. Some volunteers went to assist carting of the earth and other operations of the sort which are going on there.—Many legs and arms have already been broken in the confusion. These crowds going and returning give the streets of Paris the appearance they had last year as to numbers, but very different as to humour. As yet they are all gaiety. Still it is impossible to say what impulsion they may take, if they are to be acted on as is suspected by foreign gold. The enthusiasm has extended beyond the limits of Paris. At this instant large numbers of peasantry from the neighbouring villages are formed in a line of march which  extends from the new grille to a considerable distance beyond M. de Richelieu’s, and are going to work at the Champ de Mars.
 The committee of constitution are preparing a decree by the direction of the assembly in order to explain that of the 19th. They propose to allow every person to retain the name he is accustomed to, the titles however to be abolished, i.e. all public acts where they are used to be void. Some other alterations also will be made as to the article concerning liveries and coats of arms. One of the members of the assembly, the Baron de Menon, proposed some time ago that all orders should be abolished such as cordons bleus, rouge &c. The order of the day however was brought on without the motion being then taken up. Still one of the leading members of the committee of constitution is for rendering it a constitutional decree; should it be proposed by that committee, which however is not certain, it will unquestionably pass.
Some time ago one of the members of the assembly was arrested by the orders of a municipality on suspicion of trying to debauch a regiment. The question of inviolability being taken up on account of this affair, it was decreed that it extended even to criminal cases, that is, that no member should be arrested unless the accusation were previously laid before the assembly, who should decide whether there were grounds for arrest.—To-day a creditor of one of their members has written to them that he has obtained judgment; and desired to know if he was authorized to proceed to arrest him. It was decided that he could. Thus the inviolability of the members is for criminal and not for civil cases. These contradictions must necessarily arise so long as the assembly proceed as at present in passing laws on a single reading.
A letter has just arrived here from Bilbao written by a well known merchant, which says the Spanish ministry had sent to inform them there that an arrangement had taken place with England, in consequence of which all vessels might follow their destination with safety. M. Bourgoin tells me that he knows the writer of the letter and is persuaded of its veracity. He has no doubt that arrangements are made for continuing the peace between Spain and England. He remains, however, and so does M. Montmorin, astonished that the first intelligence should come by a private and circuitous chanel. There is no doubt that the terms of accomodation must be disadvantageous to Spain. More certain intelligence is hourly expected. The last accounts of the British fleet are that it was still  at Torbay, their destination therefore still as uncertain as when they left port.
You will no doubt have learned that several American sailors were impressed in London, and that they were rescued by the zealous exertions and activity of Mr. Cutting. Since then one other has been impressed whom Mr. Cutting has been unable to get released. He is on board of the fleet and will probably be forced to serve so long as they have any occasion for him. You will certainly have received from Mr. Cutting the particulars of this affair which seems to deserve the earliest attention of Congress, and points out the necessity of some arrangement being made for preventing such cases in future.
[I omitted mentioning above that the number of our prisoners at Algiers is now reduced to fourteen. A Scotch boy who was among them having been redeemed by the intervention of English Consul. The price was somewhat more than 7000.₶ but additional and unavoidable expences raised it on the whole to about 8000.₶ The person of whom I spoke in the beginning of this letter, told me that he thought the remaining captives might be redeemed at the same price for the common sailors and about 12,000.₶ for each of the Captains. He added that the Spanish Consul was at present in the greatest favor with the Regency, and would be the most proper person for being charged with such a commission. The same person told me that he had understood the present Emperor of Morocco had begun his reign by shewing dispositions to observe the treaties made by his predecessor. He thought it probable that ours would be continued. In general however I have understood that we should be obliged to renew it. This is the opinion also of Carmichael,]¹ from whom you will certainly first learn the result. I mention to you in the case of his letters being longer on their way, that he has received your despatches of the 11th. of April, and been presented in consequence of the new letter of credence.
I beg you to be assured of the sentiments of respect and attachment with which I am, Dear Sir Your most obedient humble

W: Short


P.S. The Leyden gazettes will be inclosed in this letter. The journals of the assembly and other papers shall be forwarded to Havre by the diligence to be sent by the first vessel sailing for New York.

